SHARPE, J.
The indictment in this cause was found by a grand jury of the circuit court. Under, the provisions of the act of January 27,1899, entitled“An act to amend an act to regulate the trial of misdemeanors in Sumter county, approved December 8th, 1882,” the cause was transferred to the county court Avhere the trial and conviction were had.
It is contended that the amendatory act is in violation of section 2, Article IV of the Constitution. That position cannot be maintained. The statute relates to but one subject, viz., the regulation of the trial of misdemeanors in Sumter county, which is clearly expressed in its title, and our attention has not been directed to any matters included in the body of the act which is not sufficiently comprehended in the title. The inclusion in the act of matters which are not mentioned in the title, but which are cognate to the subject expressed by the title does not render the bill unconstitutional. — Ballentyne v. *86Wickersham, 75 Ala. 533; White v. Burgin, 113 Ala. 170.
The amendment is not effected by reference to the title only of the former statute, but that statute is set out in full as it is made to read after amendment. This is a sufficient compliance with the constitutional requirement relating to the amendment of statutes Avithout reciting the act as it originally stood.—Montgomery v. State, 107 Ala. 384; Wilkinson v. Ketler, 59 Ala. 306.
It is further claimed that the act is unconstitutional in not providing for a trial by jury in the county court. It has long been settled that under our Constitution— section 9 of the declaration of rights — the legislature may provide for prosecutions and trials of misdemeanors before inferior courts AAdthout a jury when no jury is demanded. — Connelly v. State, 60 Ala. 89. The constitutional right of trial by jury is sufficiently guarded by the act in question which gives the defendant the option to demand a jury, and by providing in such case for the transfer of the cause to the circuit court, where a jury trial may be had. In Collins v. State, 88 Ala. 212, relied on by the defendant, the jury, proAdded for by the act condemned Avas to consist of only eight men which was held not to be a jury within the meaning of the Constitution, and no other mode of obtaining a jury was made possible. It appears from the record that an order Avas made by the county court looking to the transfer of the cause to the circuit court for a jury trial. The trial, Iioavever, Alas proceeded with in the county court presumably by the defendant’s consent, since no exception was reserved.
The demurrer to the indictment Avas Avithout merit.
The question as to the constitutionality of the act is not properly raised by the demurrer, but it has been considered as involving the validity of the judgment.
No error appearing in the record, the judgment of the trial court will be affirined,